Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 1 of 22




              EXHIBIT 
     Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 2 of 22




                                             February 22, 2019

Via Email
Barbara B. Brown
Carson H. Sullivan
Paul Hastings LLP
875 15th Street, NW
Washington, DC 20005

Robert J. Giuffra, Jr.
Theodore O. Rogers, Jr.
Ann-Elizabeth Ostrager
Joshua S. Levy
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004

       Re:      Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Counsel:

        Thank you for your February 15, 2019 custodian date range proposal and for the
additional information you provided on our February 19, 2019 call. We are pleased that we have
made progress to date. After reviewing Goldman’s February 15 revised proposals, Plaintiffs
now agree with the date range proposals for 46 custodians. This reflects a significant increase in
the number of custodian date ranges Plaintiffs agreed to in our February 6 letter (13). In
addition, as indicated throughout Plaintiffs’ responses in Appendix A below, Plaintiffs’ new
positions are the result of substantial compromises on date ranges for a large number of
additional custodians. Moreover, as indicated in Appendix A, where we do not currently agree
with Goldman’s proposal, we are open to considering further compromise, and expect that
Goldman will do the same. We look forward to your response, and to reaching agreement on
these few remaining issues in short order.

I.     Pre-2012 ESI

       A.       Collection of New Pre-2012 Data

       In your February 15 letter, you state that Goldman continues to refuse to export any pre-
2012 custodial data for the agreed custodians. This position is unsupportable, and we urge you
to abandon it.
    Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 3 of 22

February 22, 2019
Page 2 of 4
         Plaintiffs are entitled to discovery for the entire liability period of this case. Judge Torres
certified a class covering the period of July 7, 2002 through the resolution of this action for
“employees working in New York City” and from September 10, 2014 through the resolution of
this action for all other employees meeting the class definition in the United States. ECF No.
578 at 4. We are preparing now for a class merits trial. Of course, prior certification discovery
naturally overlaps with merits discovery to some extent, but merits discovery is more expansive
than certification discovery.1 Although we are happy to meet and confer to achieve efficiencies
from the previously produced discovery, nothing in the Court’s orders temporally limits merits
discovery to post-2012, and such a limit is not appropriate. 2

        While we disagree with your position, in an effort to compromise, Plaintiffs have
identified very specific roles, in specific time periods, that were not covered by prior custodial
searches, as reflected in Appendix A.3 Where there is some coverage or overlap of roles for
prior custodial searches, Plaintiffs have indicated where we are willing to compromise and limit
the date ranges for new custodial collection. Plaintiffs’ revised proposal is carefully tailored to
address Goldman’s objection to collecting and reviewing custodial data for roles it believes were
already covered, and reflects significant compromise. We urge you to accept it.

        B.      New Searches on Previously Collected Pre-2012 Data

       As we have explained on several occasions, 4 Goldman should also apply new and
modified merits discovery search terms on the previously-collected custodial data for at least the


1
         Even if it were true that merits discovery is more limited than pre-certification discovery,
certification continues to be at issue in this case, given Defendants’ stated intention to move for
decertification of the Class. Thus, even discovery related to class certification alone remains
relevant now.
2
         You state in your letter that “Defendants produced over 375,000 pages of documents
from 66 custodians.” Feb. 15, 2019 Ltr. at 5. We do not believe that this is correct. Based on
our review of Defendants’ pre-certification productions, Defendants produced 100,799 total
documents (amounting to 373,518 pages), 75,041 (or 233,517 pages) of which were produced as
ESI from pre-certification custodial searches. If you believe that this is inaccurate, please let us
know.
3
         We continue to strongly disagree with your mischaracterization of the parties’ prior
negotiations with respect to custodial roles. We fully set out the parties’ negotiations in our
February 11 letter. As we described, Plaintiffs have been clear throughout this negotiation that
many custodians hold multiple roles spanning various different categories. Your February 15
letter concedes this point by noting that Plaintiffs’ initial attempt to help Goldman more
efficiently review the proposed custodians by using broad category labels included custodians in
“one or more” categories. Feb. 15, 2019 Ltr. at 2. Moreover, as we more fully described in our
February 11 letter, Goldman’s own custodian proposals included roles spanning different
categories. If Goldman intends to stand on its position that it will not search for relevant
documents during periods when custodians were in roles that Goldman believes are relevant, the
parties will be at impasse.
4
         In particular, we explained our position in our February 11 letter, February 19 email, and
on our February 19 call.
      Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 4 of 22

February 22, 2019
Page 3 of 4
limited subset of custodians whom the parties agreed to search for merits discovery. This
approach reflects the parties’ agreement that these individuals are the most likely to have
information relevant to merits discovery.

        We are open to considering a compromise for these searches based on Goldman’s
objections, but we cannot do so blindly.

        First, we do not understand Goldman’s claim that this discovery is “duplicative” and
“cumulative.” The vendor’s tool will allow you to avoid duplication in three easy steps, by:
(1) running the terms that Plaintiffs marked as “modified” or “new” in our January 7 and January
29 search term proposals against the previously collected data; 5 (2) segregating out any
previously-reviewed documents; and (3) reviewing only the new hits.

        Second, we also do not understand Goldman’s burden objections:

           a) You contend that this proposal will incur substantial vendor costs. We ask that
              you provide us with your vendor’s estimate for the cost of the proposed process
              (described above), so that we can confer in a good faith effort to make a
              proportional request. See Mortg. Resolution Servicing, LLC v. JPMorgan Chase
              Bank, N.A., No. 15 Civ. 293, 2016 WL 3906712, at *3 (S.D.N.Y. July 14, 2016)
              (“[T]he party resisting discovery has the burden of showing undue burden or
              expense.”); Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of New York, 284
              F.R.D. 132, 135 (S.D.N.Y. 2012) (“Once relevance has been shown, it is up to the
              responding party to justify curtailing discovery.”) (quoting Trilegiant Corp. v.
              Sitel Corp., 275 F.R.D. 428, 431 (S.D.N.Y. 2011)).

           b) You claim that the review time will be costly. We ask that you provide us with
              information about the number of new hits for each of the “new” and “modified”
              search terms (after previously reviewed documents are segregated out, at step 2),
              so that we can understand the burden and attempt to negotiate to make a
              proportional request.

       In sum, we remain open to approaches designed to reduce Goldman’s purported burden
and any cumulativeness, such as a proposal from Goldman to initially review a sample of the
non-reviewed documents that are responsive to Plaintiffs’ “new” and “modified” search terms.
However, we simply cannot agree to Goldman’s flat refusal to search for relevant, responsive
documents that it did not previously review.

II.     Custodial Date Range Corrections and Proposed “Present” Cut-Off Dates

        We appreciate Goldman’s corrections of numerous custodian date ranges based on the
last date of previous searches and new information regarding custodian roles, and Goldman’s


5
       In a further effort to avoid duplication, we are not asking you to run the terms we marked
as “Drop,” “Maintain,” or “Narrow” in our January 7 and January 29 search term proposals; only
the ones marked as “New” or “Modify.”
    Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 5 of 22

February 22, 2019
Page 4 of 4
proposals with respect to cut-off dates for roles continuing through the “present.” As indicated
in Appendix A, we will accept Goldman’s proposals for “present” cut-off dates using dates of
collection.


                                             Very Truly Yours,



                                             Melissa L. Stewart
Appendix A 1 of 17                                                                                                                                                     Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian                Goldman's Description   Goldman's 1/30/2019 Additional         Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                     Proposed Date Ranges Position(s)       Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                            Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                         Data Only
 1 “Goldman Sachs Women’s    Email Account           1/15/2005 – present                    1/15/2005 – present    1/15/2005 – present        Agree     1/15/2005 – present      Plaintiffs agree with this date range
   Network”                                                                                                                                                                      subject to reaching agreement on
                                                                                                                                                                                 Goldman's proposed cut-off date for
                                                                                                                                                                                 collection.
 2 “IBD/MBD Women’s          Email Account           4/9/2012 – present                     4/9/2012 – present     4/9/2012 – present         Agree     4/9/2012 – present       Plaintiffs agree with this date range
   Network”                                                                                                                                                                      subject to reaching agreement on
                                                                                                                                                                                 Goldman's proposed cut-off date for
                                                                                                                                                                                 collection.
 3 “IMDWomen’s Network”      Email Account           3/14/2008 – present                    3/14/2008 – present    3/14/2008 – present        Agree     3/14/2008 – present      Plaintiffs agree with this date range
                                                                                                                                                                                 subject to reaching agreement on
                                                                                                                                                                                 Goldman's proposed cut-off date for
                                                                                                                                                                                 collection.
 4 “Securities Division      Email Account           3/1/2005 – present                     3/1/2005 – present     3/1/2005 – present         Agree     3/1/2005 – present       Plaintiffs agree with this date range
   Women’s Network Americas”                                                                                                                                                     subject to reaching agreement on
                                                                                                                                                                                 Goldman's proposed cut-off date for
                                                                                                                                                                                 collection.
 5 Abramian-Katz, Angela     HCM (Generalist,        1/7/2013 – present    DHH              1/1/2008 –             1/1/2012 – 2/1/2019        Agree     1/1/2012 – 2/1/2019      Plaintiffs agree with this date range for
                             Securities)                                                    12/31/2011 (run                                                                      the collection of new custodial data,
                                                                                            new/modified terms                                                                   subject to the parties' ongoing
                                                                                            in addition to prior                                                                 negotiation regarding searches of
                                                                                            search); 1/1/2012 –                                                                  previously-collected custodial data.
                                                                                            present                                                                              Plaintiffs do not agree with Goldman's
                                                                                                                                                                                 position as to searches of previously-
                                                                                                                                                                                 collected data.
 6 Banerjee, Gargi           HCM (Generalist, IBD)   1/1/2013 – 12/31/2014 IBD              2010 – 9/2015          1/1/2012 – 2/1/2019        Agree     1/1/2012 – 2/1/2019      Plaintiffs believe that Banerjee's role
                                                                           compensation                                                                                          on the IBD Compensation Committee
                                                                           committee                                                                                             from 2010-2011 indicates she is likely
                                                                                                                                                                                 to have discoverable information for
                                                                                                                                                                                 that time period. However, as a
                                                                                                                                                                                 compromise, because another
                                                                                                                                                                                 custodian offers coverage for this
                                                                                                                                                                                 same period on the IBD Compensation
                                                                                                                                                                                 Committee, Plaintiffs will agree to
                                                                                                                                                                                 Goldman's date range proposal.

 7 Bash-Polley, Stacy        Executive Committee     3/12/2012 – present   Cross-Ruffing 2005 – 2006; 2008;        3/12/2012 – 2/1/2019      Modify     2005 – 2006; 2008;       Plaintiffs believe that Bash-Polley's
                             (Securities)                                  Securities Team; 3/12/2012 – present                                         3/12/2012 – 2/1/2019     role on the Securities Cross-Ruffing
                                                                           Cross-Ruffing                                                                                         Team in 2005-2006 and 2008
                                                                           IBD Team;                                                                                             indicates she is likely to have
                                                                           Member of                                                                                             discoverable information for that time
                                                                           Americas                                                                                              period. Because no other custodian
                                                                           Diversity                                                                                             was in this role during these years,
                                                                                                                                                                                                                             Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 6 of 22




                                                                           Committee                                                                                             Plaintiffs believe these years must be
                                                                                                                                                                                 included in Goldman's custodial data
                                                                                                                                                                                 export.
Appendix A 2 of 17                                                                                                                                                         Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian            Goldman's Description     Goldman's 1/30/2019 Additional               Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                   Proposed Date Ranges Position(s)             Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                                Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                             Data Only
 8 Bhavsar, Avanish      Executive Committee       2013; [dates served on   Co-Head of   2013; dates on                2013; 5/23/2017 –          Agree     2013; 5/23/2017 –
                         (Securities); MD Cross-   Divisional Executive     FICC         Divisional Executive          2/1/2019                             2/1/2019
                         Ruffer Team (Equities –   Committee]                            Committee; dates as
                         2013)                                                           Co-Head of FICC
  9 Brown, Erika Irish   Chief Diversity Officer   7/1/2018 – present                    7/1/2018 – present            7/1/2018 – 2/1/2019       Agree      7/1/2018 – 2/1/2019
 10 Carlotti, Val        HCM (Global Talent        9/1/2015 – 10/31/2017 Cross-Ruffing 2005; 9/1/2015 –                9/1/2015 –                Modify     2005; 9/1/2015 –         Plaintiffs believe that Carlotti's role on
                         Advisor (“TA”) for IBD)                         Securities Team 10/31/2017                    10/31/2017                           10/31/2017               the Securities Cross-Ruffing Team in
                                                                                                                                                                                     2005 indicates she is likely to have
                                                                                                                                                                                     discoverable information for that time
                                                                                                                                                                                     period. Because no other custodian
                                                                                                                                                                                     was in this role during this year,
                                                                                                                                                                                     Plaintiffs believe this year must be
                                                                                                                                                                                     included in Goldman's custodial data
                                                                                                                                                                                     export. However, if Goldman agrees
                                                                                                                                                                                     to include this year for Stacey Bash-
                                                                                                                                                                                     Polley, Plaintiffs will agree to
                                                                                                                                                                                     Goldman's date range proposal for
                                                                                                                                                                                     Carlotti.
 11 Cohn, Gary           Senior Firm Leader        1/1/2012 (date after last Division Head of   2003 – 2/2008 (run     1/1/2012 – 1/27/2017      Modify     3/2008 – 1/27/2017       Plaintiffs believe that Cohn's role as a
                                                   collection) – Departure Securities           new/modified terms                                                                   senior firm leader from 2008-2011
                                                                             Securities         in addition to prior                                                                 indicates he is likely to have
                                                                             Compensation       search); 3/2008 –                                                                    discoverable information for that time
                                                                             Committee          [date of departure]                                                                  period. However, as a significant
                                                                             Executive Office                                                                                        compromise, because other custodians
                                                                                                                                                                                     in senior positions provide some
                                                                                                                                                                                     coverage for this period, Plaintiffs will
                                                                                                                                                                                     agree to Goldman's date range
                                                                                                                                                                                     proposal if Goldman will agree to
                                                                                                                                                                                     include Cohn's name in a search term
                                                                                                                                                                                     included in Plaintiffs' forthcoming
                                                                                                                                                                                     search term proposal. Plaintiffs
                                                                                                                                                                                     propose this date range for the
                                                                                                                                                                                     collection of new custodial data,
                                                                                                                                                                                     subject to the parties' ongoing
                                                                                                                                                                                     negotiation regarding searches of
                                                                                                                                                                                     previously-collected custodial data.
                                                                                                                                                                                     Plaintiffs do not agree with Goldman's
                                                                                                                                                                                     position as to searches of previously-
                                                                                                                                                                                     collected data.
                                                                                                                                                                                                                                  Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 7 of 22
Appendix A 3 of 17                                                                                                                                                  Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian        Goldman's Description   Goldman's 1/30/2019 Additional               Pls.' 2/6/2019       Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                             Proposed Date Ranges Position(s)             Proposed Date        2/15/2019 Proposed                    Proposed Date Ranges
                                                                                          Range(s)             Date Ranges                           For Collection of New
                                                                                                                                                     Data Only
 12 Cooper, Edith    HCM (Head of HCM)       1/7/2012 (date after last Cross-Ruffing      2004 – 2005; 3/2008 1/1/2012 –                 Modify     2004 – 2005; 1/1/2012 – Plaintiffs believe that Cooper's role on
                                             collection) – 12/31/2017 IBD Team;           – 12/31/2011 (run    12/31/2017                           12/31/2017              the IMD Cross-Ruffing Team in 2005
                                                                       Cross-Ruffing      new/modified terms                                                                and the IBD Cross-Ruffing Team in
                                                                       IMD Team;          in addition to prior                                                              2004 indicates she is likely to have
                                                                       Executive Office   search); 1/1/2012 –                                                               discoverable information for that time
                                                                                          12/31/2017                                                                        period. Because no other custodian
                                                                                                                                                                            was in these roles during these years,
                                                                                                                                                                            Plaintiffs believe these years must be
                                                                                                                                                                            included in Goldman's new custodial
                                                                                                                                                                            data export. Plaintiffs propose this
                                                                                                                                                                            date range for the collection of new
                                                                                                                                                                            custodial data only, subject to the
                                                                                                                                                                            parties' ongoing negotiation regarding
                                                                                                                                                                            searches of previously-collected
                                                                                                                                                                            custodial data. Plaintiffs do not agree
                                                                                                                                                                            with Goldman's position as to searches
                                                                                                                                                                            of previously-collected data.

 13 Dehnert, Mark    Gamba Manager          8/1/2011 (approx. one                         8/1/2011 – 9/22/2014 8/1/2011 – 9/22/2014       Agree     8/1/2011 – 9/22/2014
                                            month before he
                                            became Gamba’s
                                            manager) – 9/22/2014
                                            (one month after her
                                            termination)
 14 Dees, Dan        Compensation Committee 1/1/2012 – 2017; [dates Management            2010 – 2017; dates on 1/1/2012 – 2/1/2019       Agree     1/1/2012 – 2/1/2019       Plaintiffs believe that Dees' role on the
                     (IBD – 2010-2017);     served on Divisional    Committee             Divisional Executive                                                                IBD Compensation Committee from
                     Executive Committee    Executive Committee]                          Committee                                                                           2010-2011 indicates he is likely to
                     (IBD); MD Cross-Ruffer                                                                                                                                   have discoverable information for that
                     Team (IMD – 2013)                                                                                                                                        time period. However, as a
                                                                                                                                                                              compromise, because another
                                                                                                                                                                              custodian offers coverage for this
                                                                                                                                                                              same period on the IBD Compensation
                                                                                                                                                                              Committee, Plaintiffs will agree to
                                                                                                                                                                              Goldman's date range proposal.
                                                                                                                                                                                                                          Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 8 of 22
Appendix A 4 of 17                                                                                                                                                           Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian                  Goldman's Description   Goldman's 1/30/2019 Additional            Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                       Proposed Date Ranges Position(s)          Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                                 Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                              Data Only
 15 DivisionalReview@ny.email. Email Account           11/23/2012 – present                      6/1/2003 –             1/1/2012 – present         Agree     1/1/2012 – present        Plaintiffs agree with this date range for
    gs.co                                                                                        12/31/2011 (run                                                                       the collection of new custodial data,
                                                                                                 new/modified terms                                                                    subject to the parties' ongoing
                                                                                                 in addition to prior                                                                  negotiation regarding searches of
                                                                                                 search); 1/1/2012 –                                                                   previously-collected custodial data.
                                                                                                 present                                                                               Plaintiffs do not agree with Goldman's
                                                                                                                                                                                       position as to searches of previously-
                                                                                                                                                                                       collected data. Plaintiffs also agree
                                                                                                                                                                                       with this date range subject to
                                                                                                                                                                                       reaching agreement on Goldman's
                                                                                                                                                                                       proposed cut-off date for collection.

 16 Drews, Christina           Compensation Committee 2013 – 2017; [dates      Global Chief      2002 – 2017            1/1/2013 – 7/31/2018       Agree     1/1/2013 – 7/31/2018      Plaintiffs believe that Drews' role in
                               (IBD – 2013-2017);     served on Divisional     Administrative                                                                                          IBD from 2002-2012 indicates she is
                               Executive Committee    Executive Committee]     Officer; IBD                                                                                            likely to have discoverable information
                               (IBD)                                                                                                                                                   for that time period. However, as a
                                                                                                                                                                                       compromise, Plaintiffs will agree to
                                                                                                                                                                                       Goldman's date range proposal.

 17 Eisler, Edward             Division Head (Securities 1/1/2012 – 12/31/2012 Securities        2003 – 12/31/2012      1/1/2012 –                Modify     2004 – 2007, 1/1/2012 – Plaintiffs believe that Eisler's role on
                               – 2008-2012)                                    Compensation                             12/31/2012                           12/31/2012              the Securities Compensation
                                                                               Committee                                                                                             Committee from 2003-2011 indicates
                                                                               Securities                                                                                            he is likely to have discoverable
                                                                               Division Head                                                                                         information for that time period.
                                                                                                                                                                                     Because no other custodian was in that
                                                                                                                                                                                     role during the period of 2004-2007,
                                                                                                                                                                                     while the years 2003 and 2008-2011
                                                                                                                                                                                     are covered by other custodians,
                                                                                                                                                                                     Plaintiffs are willing to compromise
                                                                                                                                                                                     on a more limited time period for this
                                                                                                                                                                                     custodian, but believe the years 2004-
                                                                                                                                                                                     2007 must be included in Goldman's
                                                                                                                                                                                     new custodial data export.

 18 Felix, Genevieve           Co-head of Americas     1/7/2012 (date after last IMD Diversity   1/1/2004 – 8/1/2010 1/1/2012 – 2/28/2013          Agree     1/1/2012 – 2/28/2013      Plaintiffs agree with this date range for
                               GLD                     collection) – 2/28/2013 Manager/Head      (run new/modified                                                                     the collection of new custodial data,
                                                                                                 terms in addition to                                                                  subject to the parties' ongoing
                                                                                                 prior search); 6/2011                                                                 negotiation regarding searches of
                                                                                                 – 12/31/2011 (run                                                                     previously-collected custodial data.
                                                                                                 new/modified terms                                                                    Plaintiffs do not agree with Goldman's
                                                                                                 in addition to prior                                                                  position as to searches of previously-
                                                                                                 search); 1/1/2012 –                                                                   collected data.
                                                                                                                                                                                                                                   Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 9 of 22




                                                                                                 2/28/2013
Appendix A 5 of 17                                                                                                                                                         Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian                Goldman's Description      Goldman's 1/30/2019 Additional           Pls.' 2/6/2019         Goldman's Revised     Pls.' Response Pls.' 2/21/2019       Notes
                                                        Proposed Date Ranges Position(s)         Proposed Date          2/15/2019 Proposed                   Proposed Date Ranges
                                                                                                 Range(s)               Date Ranges                          For Collection of New
                                                                                                                                                             Data Only
 19 FirmwidePerformanceR@ny. Email Account              12/20/2012 – present                     6/1/2003 –             1/1/2012 – present        Agree     1/1/2012 – present       Plaintiffs agree with this date range for
    email. gs.com                                                                                12/31/2011 (run                                                                     the collection of new custodial data,
                                                                                                 new/modified terms                                                                  subject to the parties' ongoing
                                                                                                 in addition to prior                                                                negotiation regarding searches of
                                                                                                 search); 1/1/2012 –                                                                 previously-collected custodial data.
                                                                                                 present                                                                             Plaintiffs do not agree with Goldman's
                                                                                                                                                                                     position as to searches of previously-
                                                                                                                                                                                     collected data. Plaintiffs also agree
                                                                                                                                                                                     with this date range subject to
                                                                                                                                                                                     reaching agreement on Goldman's
                                                                                                                                                                                     proposed cut-off date for collection.

 20 Fox, Linda               HCM (Global TA for         1/6/2013 (date after last Employee       6/2003 – 12/31/2011 1/1/2012 – 7/31/2014         Agree     1/1/2012 – 7/31/2014     Plaintiffs agree with this date range for
                             Securities)                collection) – 7/31/2014 Relations        (run new/modified                                                                   the collection of new custodial data,
                                                                                  Specialist;    terms in addition to                                                                subject to the parties' ongoing
                                                                                  Securities     prior search);                                                                      negotiation regarding searches of
                                                                                  Compensation   1/1/2012 – 7/31/2014                                                                previously-collected custodial data.
                                                                                  Committee                                                                                          Plaintiffs do not agree with Goldman's
                                                                                                                                                                                     position as to searches of previously-
                                                                                                                                                                                     collected data.
 21 Fruge, Thomas            De Luis Manager            3/1/2012 (when De Luis                   3/1/2012 – 6/13/2016 3/1/2012 – 6/13/2016        Agree     3/1/2012 – 6/13/2016
                                                        first reached out
                                                        regarding a possible
                                                        transfer to Texas) –
                                                        6/13/2016 (one month
                                                        after her termination)
 22 Gutierrez, Sharleen     Co-head of Americas         12/1/2012 – 1/31/2013                    10/2011 – 1/31/2013 10/1/2011 –                  Agree     10/1/2011 – 1/31/2013
                            GLD                                                                                       1/31/2013
 23 HCMforIMBD@ny.email.gs. Email Account               1/5/2013 – present                       6/1/2003 –           1/1/2012 – present          Agree     1/1/2012 – present       Plaintiffs agree with this date range for
    com                                                                                          12/31/2011 (run                                                                     the collection of new custodial data,
                                                                                                 new/modified terms                                                                  subject to the parties' ongoing
                                                                                                 in addition to prior                                                                negotiation regarding searches of
                                                                                                 search); 1/1/2012 –                                                                 previously-collected custodial data.
                                                                                                 present                                                                             Plaintiffs do not agree with Goldman's
                                                                                                                                                                                     position as to searches of previously-
                                                                                                                                                                                     collected data. Plaintiffs also agree
                                                                                                                                                                                     with this date range subject to
                                                                                                                                                                                     reaching agreement on Goldman's
                                                                                                                                                                                     proposed cut-off date for collection.

 24 Heller, Caroline         HCM (Global TA for         8/1/2014 – present;                      2012 – present; dates 1/1/2012 – 12/1/2018       Agree     1/1/2012 – 12/1/2018
                             Securities); Executive     [dates served on                         served on Divisional
                                                                                                                                                                                                                                 Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 10 of 22




                             Committee (Securities);    Divisional Executive                     Executive Committee
                             Compensation Committee     Committee]
                             (Securities – 2012-2017)
Appendix A 6 of 17                                                                                                                                               Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description    Goldman's 1/30/2019 Additional        Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                               Proposed Date Ranges Position(s)      Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                     Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                  Data Only
 25 Heller, David     ADC Chair (2008-2011)    3/18/2011 – 12/31/2011 Securities     2003; 2005 – 2011      3/18/2011 –               Modify     2005 – 6/11/2007;      Plaintiffs believe that Heller's role on
                                               (previously collected  Compensation                          12/31/2011                           3/18/2011 – 12/31/2011 the Securities Compensation
                      [previously searched     6/12/2007 – 3/17/2011) Committee                                                                                         Committee in 2005-2007 indicates he
                      2/1/2008 – 12/31/2011]                                                                                                                            is likely to have discoverable
                                                                                                                                                                        information for that time period.
                                                                                                                                                                        Because no other custodian was in this
                                                                                                                                                                        role during these years, Plaintiffs
                                                                                                                                                                        believe these years must be included
                                                                                                                                                                        in Goldman's custodial data export.
                                                                                                                                                                        However, if Goldman agrees to
                                                                                                                                                                        include the years 2004-2007 for
                                                                                                                                                                        Edward Eisler, Plaintiffs will agree to
                                                                                                                                                                        Goldman's date range proposal for
                                                                                                                                                                        Heller. Plaintiffs agree with Goldman's
                                                                                                                                                                        proposal to search previously-collected
                                                                                                                                                                        but not searched data from 1/2008.
                                                                                                                                                                        While Plaintiffs also agree with
                                                                                                                                                                        Goldman's proposal to search
                                                                                                                                                                        previously-collected data from 2008-
                                                                                                                                                                        2011, Plaintiffs do not agree with
                                                                                                                                                                        Goldman's position as to searches of
                                                                                                                                                                        other previously-collected data.
 26 Hendricks, Aime   HCM (Americas Head of 1/1/2012 – present                       9/2011 – present       9/1/2011 – 1/26/2019       Agree     9/1/2011 – 1/26/2019
                      ER)
 27 Holmes, Dane      HCM (Head of HCM)     1/1/2018 – present       Executive Office 2017 – present        1/1/2018 – 2/1/2019        Agree     1/1/2018 – 2/1/2019


 28 Hunt, Edie        GLD (Advisory Director; 1/1/2012 – 12/31/2013 Senior HCM       2003 – 12/31/2011      1/1/2012 –                 Agree     1/1/2012 – 12/31/2013     Plaintiffs agree with this date range for
                      Chief Diversity Director)                     Roles; Cross-    (run new/modified      12/31/2013                                                     the collection of new custodial data,
                                                                    Ruffing IBD      terms in addition to                                                                  subject to the parties' ongoing
                                                                    Team             prior search);                                                                        negotiation regarding searches of
                                                                                     1/1/2012 –                                                                            previously-collected custodial data.
                                                                                     12/31/2013                                                                            Plaintiffs do not agree with Goldman's
                                                                                                                                                                           position as to searches of previously-
                                                                                                                                                                           collected data.
                                                                                                                                                                                                                       Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 11 of 22
Appendix A 7 of 17                                                                                                                                                      Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian               Goldman's Description   Goldman's 1/30/2019 Additional          Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                    Proposed Date Ranges Position(s)        Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                            Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                         Data Only
 29 IBD_Compensation_Team@ Email Account            12/1/2011 – present                     6/1/2003 –             1/1/2012 – present         Agree     1/1/2012 – present        Plaintiffs agree with this date range for
    ny.ibd. email.com                                                                       12/31/2011 (run                                                                       the collection of new custodial data,
                                                                                            new/modified terms                                                                    subject to the parties' ongoing
                                                                                            in addition to prior                                                                  negotiation regarding searches of
                                                                                            search); 1/1/2012 –                                                                   previously-collected custodial data.
                                                                                            present                                                                               Plaintiffs do not agree with Goldman's
                                                                                                                                                                                  position as to searches of previously-
                                                                                                                                                                                  collected data. Plaintiffs also agree
                                                                                                                                                                                  with this date range subject to
                                                                                                                                                                                  reaching agreement on Goldman's
                                                                                                                                                                                  proposed cut-off date for collection.

 30 Kaiser, Andrew          De Luis Manager;       3/1/2012 (when De Luis   IMD Executive   3/1/2012 – 6/13/2016; 3/1/2012 – 6/13/2016;       Agree     3/1/2012 – 6/13/2016;
                            Executive Committee    first reached out        Committee       dates served on       9/1/2017 – 2/1/2019                   9/1/2017 – 2/1/2019
                            (IMD)                  regarding a possible                     Divisional Executive
                                                   transfer to Texas) –                     Committee
                                                   6/13/2016 (one month
                                                   after her termination)
 31 Kojima, Christopher     Executive Committee    2013; [dates served on   Americas        2006; 2012-2016;     2013; 9/1/2017 –            Modify     2006; 2013; 9/1/2017 – Plaintiffs believe that Kojima's role on
                            (IMD); MD Cross-Ruffer Divisional Executive     Diversity       dates served on      2/1/2019                               2/1/2019               the IMD Cross-Ruffing Team in 2006,
                            Team (FICC – 2013)     Committee]               Committee;      Divisional Executive                                                               the Securities Cross-Ruffing Team in
                                                                            IMD Executive   Committee                                                                          2013, and the ADC from 2007-2016
                                                                            Committee;                                                                                         indicates that he is likely to have
                                                                            Cross-Ruffing                                                                                      discoverable information for that time
                                                                            IMD Team                                                                                           period. Because no other custodian
                                                                                                                                                                               was in these roles during 2006 and
                                                                                                                                                                               2013, Plaintiffs believe these years
                                                                                                                                                                               must be included in Goldman's
                                                                                                                                                                               custodial data export. As a
                                                                                                                                                                               compromise, because other years are
                                                                                                                                                                               covered by other members or chairs of
                                                                                                                                                                               the ADC, Plaintiffs are willing to limit
                                                                                                                                                                               the number of years of Kojima's
                                                                                                                                                                               collection.
 32 Kozlowski, Joanna       HCM (Global TA for      10/1/2017 – present     IBD Executive   10/1/2017 – present    10/1/2017 –                Agree     10/1/2017 – 1/25/2019
                            IBD)                                            Committee                              1/25/2019
 33 Kraus, Peter            ADC Chair (2007)        Previously collected    IMD Division    2003 – 2007 (run       2007                       Agree     1/1/2007 – 12/31/2007     Plaintiffs agree with this date range for
                                                    2003 – 4/30/2008        Head            new/modified terms                                                                    the collection of new custodial data,
                                                                                            in addition to prior                                                                  subject to the parties' ongoing
                                                                                            search); 1/1/2008 –                                                                   negotiation regarding searches of
                                                                                            4/30/2018                                                                             previously-collected custodial data.
                                                                                                                                                                                  Plaintiffs do not agree with Goldman's
                                                                                                                                                                                                                              Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 12 of 22




                                                                                                                                                                                  position as to searches of previously-
                                                                                                                                                                                  collected data.
Appendix A 8 of 17                                                                                                                                                     Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian           Goldman's Description    Goldman's 1/30/2019 Additional              Pls.' 2/6/2019        Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                 Proposed Date Ranges Position(s)            Proposed Date         2/15/2019 Proposed                    Proposed Date Ranges
                                                                                             Range(s)              Date Ranges                           For Collection of New
                                                                                                                                                         Data Only
 34 Krevitt, Jennifer   HCM (Global TA for       7/1/2013 – present          IMD             1/1/2013 – present    7/1/2013 – 2/1/2019        Agree     7/1/2013 – 2/1/2019
                        IMD)                                                 Compensation
                                                                             Committee


 35 Kung, Jessica       HCM (Senior HR           1/1/2012 – present        Senior HR        2007 – present         1/1/2012 – 2/1/2019        Agree     1/1/2012 – 2/1/2019      Plaintiffs believe that Kung's role in
                        Business Partner, IMD)                             Business Partner                                                                                      HCM 2007-2011 indicates she is
                                                                           for the                                                                                               likely to have discoverable information
                                                                           Investment                                                                                            for that time period. However, as a
                                                                           Management                                                                                            compromise, Plaintiffs will agree to
                                                                           Division                                                                                              Goldman's date range proposal.
                                                                           Global Head of
                                                                           Recruiting for
                                                                           the Investment
                                                                           Mangement
                                                                           Division
 36 Landman, David      HCM (Head of Talent      1/7/2013 (date after last                  12/1/2008 –            1/1/2012 – 12/1/2018       Agree     1/1/2012 – 12/1/2018     Plaintiffs agree with this date range for
                        Assessment)              collection) – present                      12/31/2011 (run                                                                      the collection of new custodial data,
                                                                                            new/modified terms                                                                   subject to the parties' ongoing
                                                                                            in addition to prior                                                                 negotiation regarding searches of
                                                                                            search); 1/1/2012 –                                                                  previously-collected custodial data.
                                                                                            present                                                                              Plaintiffs do not agree with Goldman's
                                                                                                                                                                                 position as to searches of previously-
                                                                                                                                                                                 collected data.
 37 Lane, Eric          Division Head (IMD –     1/1/2012 – present          Executive       2010 – present; dates 1/1/2012 – 1/25/2019       Agree     1/1/2012 – 1/25/2019
                        2012-Present)                                        Office; IMD     served on Divisional
                                                                             Compensation    Executive Committee
                                                                             Committee;
                                                                             IMD Executive
                                                                             Committee;
                                                                             Cross-Ruffing
                                                                             IMD Team;
                                                                             COO of IMD

 38 Larson, Bruce       HCM (Global TA for       1/6/2013 (date after last                   2003 – 12/31/2011    1/1/2012 – 1/31/2013        Agree     1/1/2012 – 1/31/2013     Plaintiffs agree with this date range for
                        IBD)                     collection) – 1/31/2013                     (run new/modified                                                                   the collection of new custodial data,
                                                                                             terms in addition to                                                                subject to the parties' ongoing
                                                                                             prior search);                                                                      negotiation regarding searches of
                                                                                             1/1/2012 – 1/31/2013                                                                previously-collected custodial data.
                                                                                                                                                                                 Plaintiffs do not agree with Goldman's
                                                                                                                                                                                 position as to searches of previously-
                                                                                                                                                                                 collected data.
                                                                                                                                                                                                                             Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 13 of 22
Appendix A 9 of 17                                                                                                                                                         Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian                  Goldman's Description   Goldman's 1/30/2019 Additional             Pls.' 2/6/2019         Goldman's Revised    Pls.' Response Pls.' 2/21/2019       Notes
                                                       Proposed Date Ranges Position(s)           Proposed Date          2/15/2019 Proposed                  Proposed Date Ranges
                                                                                                  Range(s)               Date Ranges                         For Collection of New
                                                                                                                                                             Data Only
 39 Lauto, John                Gamba Manager           7/1/2003 (approx. one   Cross-Ruffing 7/1/2003 – 9/30/2011 7/1/2003 – 9/30/2011            Agree     7/1/2003 – 9/30/2011
                                                       month before he         Securities Team
                                                       became Gamba’s
                                                       manager) – 9/30/2011
                                                       (approx. one month
                                                       after he was Gamba’s
                                                       manager)
 40 Lemkau, Gregg              Division Head (IBD –    5/1/2017 – present      IBD                2004; 2010 – present; 5/1/2017 – 2/1/2019      Modify     2004; 5/1/2017 –         Plaintiffs believe that Lemkau's role on
                               5/1/2017-Present)                               Compensation       dates served on                                           2/1/2019                 the IBD Cross-Ruffing Team in 2004
                                                                               Committee; IBD     Divisional Executive                                                               and the IBD Compensation
                                                                               Executive          Committee                                                                          Committee from 2010-2017 indicates
                                                                               Committee;                                                                                            that he is likely to have discoverable
                                                                               Cross-Ruffing                                                                                         information for that time period.
                                                                               IBD Team;                                                                                             However, as a compromise, because
                                                                               COO IBD;                                                                                              membership on the IBD
                                                                               Senior IBD roles                                                                                      Compensation Committee during
                                                                                                                                                                                     these years is covered by other
                                                                                                                                                                                     custodians, Plaintiffs will agree to
                                                                                                                                                                                     limit their date range proposal.
                                                                                                                                                                                     Because no other custodian held this
                                                                                                                                                                                     cross-ruffing role in 2004, Plaintiffs
                                                                                                                                                                                     believe it must be included in
                                                                                                                                                                                     Goldman's custodial export. If
                                                                                                                                                                                     Goldman will agree to collect data for
                                                                                                                                                                                     Edith Cooper in 2004, Plaintiffs can
                                                                                                                                                                                     agree to limit their date range proposal
                                                                                                                                                                                     here this year will be covered by other
                                                                                                                                                                                     custodians.
 41 MDSelection@ny.email.gs.co Email Account           12/18/2012 – present                       6/1/2003 –             1/1/2012 – present       Agree     1/1/2012 – present       Plaintiffs agree with this date range for
    m                                                                                             12/31/2011 (run                                                                    the collection of new custodial data,
                                                                                                  new/modified terms                                                                 subject to the parties' ongoing
                                                                                                  in addition to prior                                                               negotiation regarding searches of
                                                                                                  search); 1/1/2012 –                                                                previously-collected custodial data.
                                                                                                  present                                                                            Plaintiffs do not agree with Goldman's
                                                                                                                                                                                     position as to searches of previously-
                                                                                                                                                                                     collected data. Plaintiffs also agree
                                                                                                                                                                                     with this date range subject to
                                                                                                                                                                                     reaching agreement on Goldman's
                                                                                                                                                                                     proposed cut-off date for collection.
                                                                                                                                                                                                                                 Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 14 of 22
Appendix A 10 of 17                                                                                                                                                  Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description      Goldman's 1/30/2019 Additional          Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                 Proposed Date Ranges Position(s)        Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                         Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                      Data Only
 42 Mehling, Scott    HCM (Global Head of    1/7/2013 (date after last                   10/26/2011 –           1/1/2012 – 1/25/2019       Agree     1/1/2012 – 1/25/2019   Plaintiffs agree with this date range for
                      Firmwide Compensation) collection) – present                       12/31/2011 (run                                                                    the collection of new custodial data,
                                                                                         new/modified terms                                                                 subject to the parties' ongoing
                                                                                         in addition to prior                                                               negotiation regarding searches of
                                                                                         search); 1/1/2012 –                                                                previously-collected custodial data.
                                                                                         present                                                                            Plaintiffs do not agree with Goldman's
                                                                                                                                                                            position as to searches of previously-
                                                                                                                                                                            collected data.
 43 Nachmann, Marc    Division Head (IBD –       5/1/2017 – present      IBD            2010 – present; dates 5/1/2017 – 2/1/2019         Modify     2013; 5/1/2017 –       Plaintiffs believe that Nachmann's role
                      Current)                                           Compensation served on Divisional                                           2/1/2019               on the IBD Cross-Ruffing Team in
                                                                         Committee; IBD Executive Committee                                                                 2013 and the IBD Compensation
                                                                         Executive                                                                                          Committee from 2010-2017 indicates
                                                                         Committee;                                                                                         that he is likely to have discoverable
                                                                         Cross-Ruffing                                                                                      information for that time period.
                                                                         IBD Team                                                                                           However, as a compromise, because
                                                                                                                                                                            membership on the IBD
                                                                                                                                                                            Compensation Committee during
                                                                                                                                                                            these years is covered by other
                                                                                                                                                                            custodians, Plaintiffs will agree to
                                                                                                                                                                            limit their date range proposal.
                                                                                                                                                                            Because no other custodian held this
                                                                                                                                                                            cross-ruffing role in 2013, Plaintiffs
                                                                                                                                                                            believe it must be included in
                                                                                                                                                                            Goldman's custodial export.
 44 Nedelman, Jeff    Compensation Committee     2012; 2016 – 2017;      Cross-Ruffing 2004; 1/1/2005 –        2012; 1/1/2016 –           Modify     2004; 2012; 1/1/2016 – Plaintiffs believe that Nedelman's role
                      (Equities – 2016-2017);    [dates served on        Securities Team 3/31/2005 (run        2/1/2019                              2/1/2019               on the Securities Cross-Ruffing Team
                      Executive Committee        Divisional Executive                    new/modified terms                                                                 in 2004 indicates that he is likely to
                      (Securities – Equities);   Committee]                              in addition to prior                                                               have discoverable information for this
                      MD Cross-Ruffer Team                                               search); 4/1/2005 –                                                                time period. As a compromise,
                      (IMD – 2012)                                                       present; dates served                                                              Plaintiffs are willing to agree to limit
                                                                                         on Divisional                                                                      the remainder of data collection for
                                                                                         Executive Committee                                                                this custodian if Goldman will agree to
                                                                                                                                                                            collect 2004. Plaintiffs propose this
                                                                                                                                                                            date range for the collection of new
                                                                                                                                                                            custodial data only, subject to the
                                                                                                                                                                            parties' ongoing negotiation regarding
                                                                                                                                                                            searches of previously-collected
                                                                                                                                                                            custodial data. Plaintiffs do not agree
                                                                                                                                                                            with Goldman's position as to searches
                                                                                                                                                                            of previously-collected data.
                                                                                                                                                                                                                           Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 15 of 22
Appendix A 11 of 17                                                                                                                                                          Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian                  Goldman's Description    Goldman's 1/30/2019 Additional            Pls.' 2/6/2019         Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                        Proposed Date Ranges Position(s)          Proposed Date          2/15/2019 Proposed                    Proposed Date Ranges
                                                                                                  Range(s)               Date Ranges                           For Collection of New
                                                                                                                                                               Data Only
 45 O’Neill, Tim               Division Head (IMD –     1/1/2012 – present      IMD               2008 – 2009 (run       1/1/2012 – 12/1/2018       Agree     1/1/2012 – 12/1/2018     Plaintiffs believe that O'Neill's role on
                               Current); ADC Co-chair                           Compensation      new/modified terms                                                                   the IMD Compensation Committee
                               (2017- Present)                                  Committee;        in addition to prior                                                                 from 2010-2011 indicates that he is
                                                                                IMD Executive     search); 2010 –                                                                      likely to have discoverable information
                                                                                Committee;        present                                                                              for that time period. However, as a
                                                                                Global Co-Head                                                                                         compromise, because membership on
                                                                                of Asset                                                                                               the IMD Compensation Committee
                                                                                Management                                                                                             during these years is covered by other
                                                                                Division                                                                                               custodians, Plaintiffs will agree to
                                                                                                                                                                                       limit their date range proposal.
                                                                                                                                                                                       Plaintiffs agree with this date range for
                                                                                                                                                                                       the collection of new custodial data,
                                                                                                                                                                                       subject to the parties' ongoing
                                                                                                                                                                                       negotiation regarding searches of
                                                                                                                                                                                       previously-collected custodial data.
                                                                                                                                                                                       Plaintiffs do not agree with Goldman's
                                                                                                                                                                                       position as to searches of previously-
                                                                                                                                                                                       collected data.

 46 Reviews98@ny.ibd.email.gs.c Email Account           1/6/2013 – present                        6/1/2003 –             1/1/2012 – present         Agree     1/1/2012 – present       Plaintiffs agree with this date range for
    om                                                                                            12/31/2011 (run                                                                      the collection of new custodial data,
                                                                                                  new/modified terms                                                                   subject to the parties' ongoing
                                                                                                  in addition to prior                                                                 negotiation regarding searches of
                                                                                                  search); 1/1/2012 –                                                                  previously-collected custodial data.
                                                                                                  present                                                                              Plaintiffs do not agree with Goldman's
                                                                                                                                                                                       position as to searches of previously-
                                                                                                                                                                                       collected data. Plaintiffs also agree
                                                                                                                                                                                       with this date range subject to
                                                                                                                                                                                       reaching agreement on Goldman's
                                                                                                                                                                                       proposed cut-off date for collection.

 47 Rosen, Tami                HCM (Global TA for       1/7/2013 (date after last IMD             11/1/2011 –            1/1/2012 – 7/31/2013       Agree     1/1/2012 – 7/31/2013     Plaintiffs agree with this date range for
                               IMD)                     collection) – 7/31/2013 Compensation      12/31/2011 (run                                                                      the collection of new custodial data,
                                                                                  Committee;      new/modified terms                                                                   subject to the parties' ongoing
                                                                                  Global HR Co-   in addition to prior                                                                 negotiation regarding searches of
                                                                                  Head for the    search); 1/1/2012 –                                                                  previously-collected custodial data.
                                                                                  Federation      7/31/2013                                                                            Plaintiffs do not agree with Goldman's
                                                                                  Divisions                                                                                            position as to searches of previously-
                                                                                                                                                                                       collected data.
 48 Russo, Paul                Compensation Committee 2012 – present                              2012 – present; dates 1/1/2012 – 2/1/2019         Agree     1/1/2012 – 2/1/2019
                               (Equities – 2012-2017);                                            served on Divisional
                               Executive Committee                                                Executive Committee
                               (Securities)
                                                                                                                                                                                                                                   Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 16 of 22
Appendix A 12 of 17                                                                                                                                               Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description    Goldman's 1/30/2019 Additional          Pls.' 2/6/2019        Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                               Proposed Date Ranges Position(s)        Proposed Date         2/15/2019 Proposed                    Proposed Date Ranges
                                                                                       Range(s)              Date Ranges                           For Collection of New
                                                                                                                                                   Data Only
 49 Salame, Pablo     Division Head (Securities 1/1/2012 – 6/30/2018   Executive       2005 – 6/30/2018      1/1/2012 – 6/30/2018      Modify     2004 – 2007, 1/1/2012 – Plaintiffs believe that Salame's role on
                      – 2012-2018); ADC Co-                            Office;                                                                    6/30/2018               the Securities Compensation
                      chair (2012-2015)                                Securities                                                                                         Committee from 2005-2011 indicates
                                                                       Compensation                                                                                       he is likely to have discoverable
                                                                       Committee                                                                                          information for that time period.
                                                                                                                                                                          Because no other custodian was in that
                                                                                                                                                                          role during the period of 2004-2007,
                                                                                                                                                                          while the years 2003 and 2008-2011
                                                                                                                                                                          are covered by other custodians,
                                                                                                                                                                          Plaintiffs are willing to compromise
                                                                                                                                                                          on a more limited time period for this
                                                                                                                                                                          custodian, but believe the years 2004-
                                                                                                                                                                          2007 must be included in Goldman's
                                                                                                                                                                          new custodial data export. If Goldman
                                                                                                                                                                          will agree to collect this data for
                                                                                                                                                                          Edward Eisler, Plaintiffs will consider
                                                                                                                                                                          agreeing to limit the date range for this
                                                                                                                                                                          custodian.
 50 Savarese, Jason   Executive Committee      2015 – 2017; [dates     Co-Chief        2010-2011; 2015-      1/1/2012 – 2/1/2019        Agree     1/1/2012 – 2/1/2019     Plaintiffs believe that Savarese's role
                      (Securities);            served on Divisional    Operating       2017; dates served on                                                              on the Securities Compensation
                      Compensation Committee Executive Committee]      Officer and Co- Executive Committee                                                                Committee from 2010-2011 indicates
                      (Securities – 2010-2011,                         Chief Risk                                                                                         he is likely to have discoverable
                      2015-2017; FICC – 2017)                          Officer;                                                                                           information for that time period.
                                                                       Securities                                                                                         However, as a compromise, because
                                                                       Division                                                                                           committee membership in these years
                                                                                                                                                                          is covered by other custodians,
                                                                                                                                                                          Plaintiffs are willing to agree to
                                                                                                                                                                          Goldman's more limited date range
                                                                                                                                                                          proposal.
 51 Scher, Susie      Compensation Committee 2015 – 2017; [dates       Americas        2015 – present; dates 1/1/2015 – 2/1/2019        Agree     1/1/2015 – 2/1/2019
                      (IBD – 2015-2017);     served on Divisional      Diversity       served on Divisional
                      Executive Committee    Executive Committee]      Committee       Executive Committee
                      (IBD); MD Cross-Ruffer
                      Team (Equities – 2017)
                                                                                                                                                                                                                        Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 17 of 22
Appendix A 13 of 17                                                                                                                                                Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian          Goldman's Description    Goldman's 1/30/2019 Additional           Pls.' 2/6/2019       Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                Proposed Date Ranges Position(s)         Proposed Date        2/15/2019 Proposed                    Proposed Date Ranges
                                                                                         Range(s)             Date Ranges                           For Collection of New
                                                                                                                                                    Data Only
 52 Scherrer, Clare    Compensation Committee 2012 – 2017; [dates     Women's            2004; 4/2006 –        1/1/2012 – 2/1/2019      Modify     2004; 7/1/2008 –       Plaintiffs believe that Scherrer's role
                       (IBD – 2011-2017);     served on Divisional    Network Head;      6/2008 (run                                               12/31/2008; 1/1/2012 – on the IBD Cross-Ruffing Team in
                       Executive Committee    Executive Committee]    Co-Head of         new/modified terms                                        2/1/2019               2004 and 2008 and the IBD
                       (IBD)                                          Industrials        in addition to prior                                                             Compensation Committee in 2011
                                                                      Business Unit in   search); 2008; 2011 –                                                            indicates she is likely to have
                                                                      IBD; Cross-        2017; dates served on                                                            discoverable information in those
                                                                      Ruffing IBD        Divisional Executive                                                             years. As a compromise, because
                                                                      Team               Committee                                                                        committee membership in 2011 is
                                                                                                                                                                          covered by other custodians, Plaintiffs
                                                                                                                                                                          are willing to limit their date range
                                                                                                                                                                          proposal. However, because these
                                                                                                                                                                          years on the IBD Cross-Ruffing Team
                                                                                                                                                                          are not covered by other custodians,
                                                                                                                                                                          Plaintiffs believe custodial data must
                                                                                                                                                                          be collected for those years. Plaintiffs
                                                                                                                                                                          propose this date range for the
                                                                                                                                                                          collection of new custodial data only,
                                                                                                                                                                          subject to the parties' ongoing
                                                                                                                                                                          negotiation regarding searches of
                                                                                                                                                                          previously-collected custodial data.
                                                                                                                                                                          Plaintiffs do not agree with Goldman's
                                                                                                                                                                          position as to searches of previously-
                                                                                                                                                                          collected data.
 53 Schwartz, Harvey   Division Head (Securities 1/1/2012 – 2014      Securities        2008 – present        1/1/2012 – 2014            Agree     1/1/2012 – 12/31/2014     Plaintiffs believe that Schwartz's role
                       – 2008-2014)                                   Compensation                                                                                           as a Securities Division Head and on
                                                                      Committee;                                                                                             the Securities Compensation
                                                                      Executive                                                                                              Committee in 2008-2011 indicates he
                                                                      Office; Co-Chief                                                                                       is likely to have discoverable
                                                                      Operating                                                                                              information in those years. However,
                                                                      Officer; Chief                                                                                         as a compromise, because these roles
                                                                      Financial Officer                                                                                      are covered by other custodians in
                                                                                                                                                                             those years, Plaintiffs are willing to
                                                                                                                                                                             agree to Goldman's more limited date
                                                                                                                                                                             range proposal.
                                                                                                                                                                                                                         Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 18 of 22
Appendix A 14 of 17                                                                                                                                                Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description   Goldman's 1/30/2019 Additional              Pls.' 2/6/2019       Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                              Proposed Date Ranges Position(s)            Proposed Date        2/15/2019 Proposed                    Proposed Date Ranges
                                                                                          Range(s)             Date Ranges                           For Collection of New
                                                                                                                                                     Data Only
 54 Solomon, David    Division Head (IBD –    1/6/2012 (date after last Executive         2003; 7/2006 – 2011 1/1/2012 –                  Agree     1/1/2012 – 12/31/2017    Plaintiffs believe that Solomon's role
                      July 2006-2017)         collection) – 2017        Office;           (run new/modified    12/31/2017                                                    on the Securities Compensation
                                                                        Securities        terms in addition to                                                               Committee in 2003 indicates he is
                                                                        Compensation      prior search);                                                                     likely to have discoverable information
                                                                        Committee; IBD    1/1/2012 – present                                                                 during that time. However, as a
                                                                        Compensation                                                                                         compromise, because committee
                                                                        Committee;                                                                                           membership in this time period is
                                                                        Cross-Ruffing                                                                                        covered by another custodian,
                                                                        IBD Team;                                                                                            Plaintiffs will agree to Goldman's
                                                                        Chairman &                                                                                           more limited date range proposal.
                                                                        Chief Executive                                                                                      Plaintiffs agree with this date range for
                                                                        Officer;                                                                                             the collection of new custodial data,
                                                                        President and                                                                                        subject to the parties' ongoing
                                                                        Chief or Co-                                                                                         negotiation regarding searches of
                                                                        Chief Operating                                                                                      previously-collected custodial data.
                                                                        Officer                                                                                              Plaintiffs do not agree with Goldman's
                                                                                                                                                                             position as to searches of previously-
                                                                                                                                                                             collected data.

 55 Sweezey, David    De Luis Manager         3/1/2012 (when De Luis                      3/1/2012 – 6/13/2016 3/1/2012 – 6/13/2016       Agree     3/1/2012 – 6/13/2016
                                              first reached out
                                              regarding a possible
                                              transfer to Texas) –
                                              6/13/2016 (one month
                                              after her termination)
 56 Taylor, Megan     Executive Committee     [dates served on       Cross-Ruffing        2009; dates on       9/1/2017 – 2/1/2019       Modify     2009; 9/1/2017 –         Plaintiffs believe that Taylor's role on
                      (IMD)                   Divisional Executive   IMD Team;            Divisional Executive                                      2/1/2019                 the IMD Cross-Ruffing Team in 2009
                                              Committee]             Chief Operating      Committee; dates as                                                                indicates she is likely to have
                                                                     Officer of the       COO of PWM                                                                         discoverable information in that year.
                                                                     Private Wealth                                                                                          Because no other custodian was in this
                                                                     Management                                                                                              role during this time, Plaintiffs believe
                                                                                                                                                                             custodial data must be collected for
                                                                                                                                                                             this year.
                                                                                                                                                                                                                         Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 19 of 22
Appendix A 15 of 17                                                                                                                                                  Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian               Goldman's Description    Goldman's 1/30/2019 Additional         Pls.' 2/6/2019       Goldman's Revised      Pls.' Response Pls.' 2/21/2019       Notes
                                                     Proposed Date Ranges Position(s)       Proposed Date        2/15/2019 Proposed                    Proposed Date Ranges
                                                                                            Range(s)             Date Ranges                           For Collection of New
                                                                                                                                                       Data Only
 57 Varadhan, Ashok         Division Head (Securities 2014 – 2017           Securities      2009 – 2017; dates   2014 – 2017               Modify     2009; 2014 – 2017        Plaintiffs believe that Varadhan's roles
                            – 2014-2017)                                    Compensation    served on Divisional                                                               on the IBD Cross-Ruffing Team in
                                                                            Committee;      Executive Committee                                                                2009 and on the Securities
                                                                            Securities                                                                                         compensation Committee in 2009-
                                                                            Executive                                                                                          2013 indicate he is likely to have
                                                                            Committee;                                                                                         discoverable information in those
                                                                            Cross-Ruffing                                                                                      years. As a compromise, because
                                                                            IBD Team                                                                                           membership on the Securities
                                                                                                                                                                               Compensation Committee is covered
                                                                                                                                                                               by other custodians in those years,
                                                                                                                                                                               Plaintiffs are willing to limit their date
                                                                                                                                                                               range proposal. However, because no
                                                                                                                                                                               other custodian was in the IBD Cross-
                                                                                                                                                                               Ruffer role in 2009, Plaintiffs believe
                                                                                                                                                                               custodial data must be collected for
                                                                                                                                                                               this year.
 58 Vazquez-Ubarri, Anilu   Head of GLD; Chief       1/1/2013 – 6/30/2018                   1/1/2013 – 6/30/2018 1/1/2013 – 6/30/2018       Agree     1/1/2013 – 6/30/2018
                            Diversity Officer
 59 Waldron, John           Division Head (IBD –     2015 – present         IBD            2010 – present; dates 1/1/2015 – 9/30/2018       Agree     1/1/2015 – 9/30/2018     Plaintiffs believe that Waldron's roles
                            2015- Present)                                  Compensation served on Divisional                                                                  on the IBD Compensation Committee
                                                                            Committee; IBD Executive Committee                                                                 in 2010-2014 and the IBD Executive
                                                                            Executive                                                                                          Committee in 2013-2014 indicate he
                                                                            Committee                                                                                          is likely to have discoverable
                                                                                                                                                                               information in those years. As a
                                                                                                                                                                               compromise, because membership on
                                                                                                                                                                               the IBD Compensation Committee
                                                                                                                                                                               and the IBD Executive Committee is
                                                                                                                                                                               covered by other custodians in those
                                                                                                                                                                               years, Plaintiffs will agree to limit
                                                                                                                                                                               their date range proposal.
                                                                                                                                                                                                                            Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 20 of 22
Appendix A 16 of 17                                                                                                                                                 Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description    Goldman's 1/30/2019 Additional             Pls.' 2/6/2019       Goldman's Revised    Pls.' Response Pls.' 2/21/2019       Notes
                                               Proposed Date Ranges Position(s)           Proposed Date        2/15/2019 Proposed                  Proposed Date Ranges
                                                                                          Range(s)             Date Ranges                         For Collection of New
                                                                                                                                                   Data Only
 60 Weinberg, John    Division Head (IBD –     1/1/2012 – 2014           Executive        2003 – 2004 (run     1/1/2012 – 2014          Agree     1/1/2012 – 2014             Plaintiffs believe that Weinbeg's role
                      2005- 2014)                                        Office; IBD      new/modified terms                                                                  as a Division Head from 2003-2011
                                                                         Compensation     in addition to prior                                                                indicate that he is likely to have
                                                                         Committee        search); 2005 – 2014                                                                discoverable information in those
                                                                                                                                                                              years. As a compromise, because this
                                                                                                                                                                              role is covered by other custodians in
                                                                                                                                                                              those years, Plaintiffs will agree to
                                                                                                                                                                              limit their date range proposal.
                                                                                                                                                                              Plaintiffs agree with this date range for
                                                                                                                                                                              the collection of new custodial data,
                                                                                                                                                                              subject to the parties' ongoing
                                                                                                                                                                              negotiation regarding searches of
                                                                                                                                                                              previously-collected custodial data.
                                                                                                                                                                              Plaintiffs do not agree with Goldman's
                                                                                                                                                                              position as to searches of previously-
                                                                                                                                                                              collected data.
 61 Willian, John     Compensation Committee   2014 – 2015; 2016         Cross Ruffing    2003; 2005 – present 9/1/2013 –              Modify     2003; 2005 –                Plaintiffs believe that Willian's senior
                      (FICC – 2016-2017;       –2017; [dates served on   Securities Team;                      12/31/2018                         12/31/2018                  leadership roles, including his role as a
                      Equities – 2014-2015);   Divisional Executive      Head of Global                                                                                       Securities Cross-Ruffer in 2003,
                      Executive Committee      Committee]                Fixed Income                                                                                         indicate that he is likely to have
                      (Securities)                                       Sales                                                                                                discoverable information for the full
                                                                                                                                                                              period of 2003 and 2005 through the
                                                                                                                                                                              present. However, as a significant
                                                                                                                                                                              compromise, Plaintiffs are willing to
                                                                                                                                                                              consider agreeing to Goldman's more
                                                                                                                                                                              limited date range if Goldman will
                                                                                                                                                                              agree to include Willian's name in a
                                                                                                                                                                              search term included in Plaintiffs'
                                                                                                                                                                              forthcoming search term proposal.
 62 York, Tucker      Executive Committee      [dates served on          Global Head of   2003 – present       9/1/2017 –              Modify     2003 – 12/31/2018           Plaintiffs believe that York's senior
                      (IMD)                    Divisional Executive      PWM; Senior                           12/31/2018                                                     leadership roles indicate that he is
                                               Committee]                roles                                                                                                likely to have discoverable information
                                                                                                                                                                              for the full period of 2003 through the
                                                                                                                                                                              present. However, as a significant
                                                                                                                                                                              compromise, Plaintiffs are willing to
                                                                                                                                                                              consider agreeing to Goldman's more
                                                                                                                                                                              limited date range if Goldman will
                                                                                                                                                                              agree to include York's name in a
                                                                                                                                                                              search term included in Plaintiffs'
                                                                                                                                                                              forthcoming search term proposal.
                                                                                                                                                                                                                          Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 21 of 22
Appendix A 17 of 17                                                                                                                                        Note: Green highlighting reflects where Plaintiffs agree.



No. Custodian         Goldman's Description   Goldman's 1/30/2019 Additional       Pls.' 2/6/2019        Goldman's Revised    Pls.' Response Pls.' 2/21/2019       Notes
                                              Proposed Date Ranges Position(s)     Proposed Date         2/15/2019 Proposed                  Proposed Date Ranges
                                                                                   Range(s)              Date Ranges                         For Collection of New
                                                                                                                                             Data Only
 63 Infante, Toni                             n/a                   DHH            2003 – 9/1/2011 (run n/a                        --                 --             Plaintiffs do not agree with Goldman's
                                                                                   new/modified terms                                                                position as to searches of this
                                                                                   in addition to prior                                                              custodian's previously-collected data.
                                                                                   search); 9/2/2011 –
                                                                                   date of departure
 64 Lowen, Alex                               n/a                   Firmwide       2/1/2006 –            n/a                       --                 --             Plaintiffs do not agree with Goldman's
                                                                    Compensation   10/26/2011 (run                                                                   position as to searches of this
                                                                                   new/modified terms                                                                custodian's previously-collected data.
                                                                                   in addition to prior
                                                                                   search); 10/27/2011 –
                                                                                   date of departure
                                                                                                                                                                                                                 Case 1:10-cv-06950-AT-RWL Document 1125-3 Filed 11/25/20 Page 22 of 22
